Citation Nr: 1045029	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin disability affecting 
the groin and the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision of the  Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The 
Veteran testified at a hearing before the Board in August 2010.  

The February 2007 rating decision also denied entitlement to 
service connection for right and left foot disabilities, and the 
Veteran filed a Notice of Disagreement in January 2008.  A 
Statement of the Case was issued in November 2008.  However, in 
his Substantive Appeal the Veteran expressly indicated that he 
was only appealing the skin disability issue.  Thus, the right 
and left foot disability issues are not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service treatment records show treatment for tinea cruris.  
The Veteran contends that he has experienced the skin problems 
since service.  A September 2006 VA general medical examination 
found no evidence of a skin disorder affecting the groin or feet, 
but post-service treatment records show the Veteran in fact has 
the claimed disorders.  In a June 2009 statement, Dr. G. Lam 
concluded that after reviewing certain unspecified "military 
medical records," the Veteran "may have" contracted tinea 
cruris and tinea pedis in service.

Given the evidence of a disease in service and of a current 
disability, and as there is evidence suggesting a relationship of 
the current disorder to service, the Board finds that another VA 
examination of the Veteran is necessary in this case.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by an examiner with appropriate 
expertise to ascertain the nature and 
etiology of any current skin disability 
affecting the groin and the feet.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50% or higher degree 
of probability) that any current skin 
disability affecting the groin and the feet 
is etiologically related to the Veteran's 
active duty service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for skin disability 
affecting the groin and the feet.  Unless 
the benefit sought is granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

